NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3662-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CHARLES J. SMITH,

     Defendant-Appellant.
_______________________

                   Submitted March 22, 2021 – Decided April 9, 2021

                   Before Judges Fasciale and Rothstadt.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 17-03-0042.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Phuong V. Dao, Designated Counsel, on the
                   brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Daniel Finkelstein, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
     Defendant appeals from a March 2, 2020 order denying his petition for

post-conviction relief (PCR). He maintains his plea counsel rendered ineffective

assistance by giving him erroneous advice about jail credits and by not filing a

suppression motion. Judge Francisco Dominguez entered the order and rendered

an oral opinion.

      On appeal, defendant argues:

            POINT I

            BECAUSE       DEFENDANT       RECEIVED
            INEFFECTIVE   ASSISTANCE   OF    [PLEA]
            COUNSEL, HE PLED GUILTY AND THEREFORE,
            HE IS ENTITLED TO AN EVIDENTIARY
            HEARING.

                   A. [Plea] Counsel Misinformed Defendant as to
                   Jail and Gap-Time Credits.

                   B. [Plea] Counsel Failed to File a Motion to
                   Suppress.

            POINT II

            DEFENDANT HAS MADE A PRIMA FACIE
            SHOWING OF INEFFECTIVENESS ASSISTANCE
            OF [PLEA] COUNSEL, AND THUS, THE PCR
            [JUDGE] ERRED IN NOT GRANTING AN
            EVIDENTIARY HEARING.




                                       2                                  A-3662-19
We conclude that defendant has not demonstrated a prima facie claim of

ineffective assistance of plea counsel. We affirm substantially for the reasons

given by Judge Dominguez. We add these brief remarks.

       When a PCR judge does not hold an evidentiary hearing—like here—this

court's standard of review is de novo as to both the factual inferences drawn by

the PCR judge from the record and the judge's legal conclusions. State v. Blake,

444 N.J. Super. 285, 294 (App. Div. 2016).

       To establish a prima facie claim of ineffective assistance of counsel, a

defendant must satisfy the two-pronged test enumerated in Strickland v.

Washington, 466 U.S. 668, 687 (1984), which our Supreme Court adopted in

State v. Fritz, 105 N.J. 42, 58 (1987). To meet the first Strickland/Fritz prong,

a defendant must establish that his counsel "made errors so serious that counsel

was not functioning as the 'counsel' guaranteed the defendant by the Sixth

Amendment." 466 U.S. at 687.      The defendant must rebut the "strong

presumption that counsel's conduct [fell] within the wide range of reasonable

professional assistance[.]" Id. at 689. Thus, this court must consider whether

counsel's performance fell below an object standard of reasonableness. Id. at

688.




                                       3                                   A-3662-19
      To satisfy the second Strickland/Fritz prong, a defendant must show "that

counsel's errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable." Id. at 687. A defendant must establish "a reasonable

probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome." Id. at 694. "[I]f counsel's

performance has been so deficient as to create a reasonable probability that these

deficiencies materially contributed to defendant's conviction, the constitutional

right will have been violated." Fritz, 105 N.J. at 58. Both the United States

Supreme Court and the New Jersey Supreme Court have extended the

Strickland/Fritz test to challenges of guilty pleas based on ineffective assistance

of counsel. Lafler v. Cooper, 566 U.S. 156, 162-63 (2012); Missouri v. Frye,

566 U.S. 134, 140 (2012); State v. DiFrisco, 137 N.J. 434, 456-57 (1994).

Defendant must demonstrate with "reasonable probability" that the result would

have been different had he received proper advice from his attorney. Lafler, 566
U.S. at 163 (quoting Strickland, 466 U.S. at 694).

      A defendant is only entitled to an evidentiary hearing when he "'has

presented a prima facie [claim] in support of [PCR],'" meaning that a defendant

must demonstrate "a reasonable likelihood that his . . . claim will ultimately


                                         4                                     A-3662-19
succeed on the merits." State v. Marshall, 148 N.J. 89, 158 (1997) (quoting

State v. Preciose, 129 N.J. 451, 463 (1992)). A defendant must "do more than

make bald assertions that he was denied the effective assistance of counsel" to

establish a prima facie claim entitling him to an evidentiary hearing. State v.

Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). A defendant bears the

burden of establishing a prima facie claim. State v. Gaitan, 209 N.J. 339, 350

(2012). We "view the facts in the light most favorable to a defendant to

determine whether a defendant has established a prima facie claim." Preciose,
129 N.J. at 463-64.

        Here, defendant pled guilty to second-degree armed burglary, N.J.S.A.

2C:18-2(a)(2); and second-degree unlawful possession of a weapon, N.J.S.A.

2C:39-5(b)(1). The judge sentenced him to a seven-year prison sentence subject

to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2, on the burglary

conviction, concurrent with a five-year prison term with forty-two months of

parole ineligibility on the weapons conviction. 1 Defendant acknowledged plea

counsel would argue at sentencing for jail credit for a certain period. During the

plea colloquy, plea counsel and the plea judge told defendant that counsel's

argument for jail credit might be rejected by the sentencing judge. The record


1
    Defendant did not file a direct appeal.

                                          5                                 A-3662-19
establishes that defendant plead guilty regardless, freely, and knowingly. He

did so without any pressure, without being under the influence of any substances

that would have impaired his ability to fully understand what he was doing and

expressed that he was fully satisfied with plea counsel.

      As to his contention that plea counsel rendered ineffective assistance by

failing to file a suppression motion, defendant provided insufficient information

that he was under the influence when he confessed, did not submit a verified

petition, his allegations amount to bald assertions, and importantly, he has not

shown prejudice. Insisting that defendant negotiate a favorable plea agreement

rather than face trial on multiple charges, and the overwhelming evidence that

defendant was caught with an assault rifle, does not constitute ineffective

assistance under either prong of Strickland/Fritz.

      Affirmed.




                                        6                                  A-3662-19